FILED
                            NOT FOR PUBLICATION                             JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50415

               Plaintiff - Appellee,             D.C. No. 3:13-cr-02498-LAB

  v.
                                                 MEMORANDUM*
CESAR JARAMILLO-GARCIA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Cesar Jaramillo-Garcia appeals from the district court’s judgment and

challenges the ten-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jaramillo-Garcia contends that the district court erred by granting only a

two-level fast-track departure under U.S.S.G. § 5K3.1, rather than the four-level

departure requested by the government. “In analyzing challenges to a court’s

upward and downward departures to a specific offense characteristic or other

adjustment under Section 5K, we do not evaluate them for procedural correctness,

but rather, as part of a sentence’s substantive reasonableness.” United States v.

Ellis, 641 F.3d 411, 421 (9th Cir. 2011). Contrary to Jaramillo-Garcia’s

contention, the district court did not abuse its discretion in imposing his sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The within-Guidelines sentence

is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors

and the totality of the circumstances, including Jaramillo-Garcia’s criminal history

and numerous prior deportations. See id.

      AFFIRMED.




                                           2                                    13-50415